Citation Nr: 1523589	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for scoliosis with low back pain and degenerative changes, currently evaluated as 60 percent disabling.

2.  Entitlement to specially adapted housing. 

3.  Entitlement to a special home adaptation grant. 

4.  Entitlement to special monthly compensation based on the need for aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded in February 2014.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  At no time during the period for evaluation is the Veteran's service-connected low back disability shown to have been manifested by symptoms approximating unfavorable ankylosis of the thoracolumbar spine, even when considering painful motion; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.

2.  The evidence does not demonstrate the Veteran has anatomical loss or loss of use of both feet or of one hand and one foot.

3.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

4.  The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2014).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2014).

3.  The criteria for entitlement to special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2014).

4.  The criteria for entitlement to special monthly compensation based on regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2010 and June 2011 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veterans Benefits Administration Adjudication Procedures Manual, M21-1MR, has a specific section that addresses the language to be used in providing notice for claims involving specially adapted housing.  See M21-1MR, Part IX, Subpart i, 3.3.d.  The Veteran was provided notice as to these matters by correspondence dated in June 2011.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided VA examinations in July 2011 and May 2014.  The examiner noted that the claims file was reviewed in conjunction with the examination.  Thus, the Veteran was provided an adequate VA examination to determine the current severity of his disability.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria for the Low Back

Service connection for scoliosis with low back pain and degenerative changes was originally granted with an initial 20 percent evaluation assigned effective October 30, 1990.  The evaluation was increased to 60 percent effective January 11, 1995.  The February 2012 rating decision on appeal continued the 60 percent evaluation.  The Veteran contends that an increased rating is warranted as he experiences pain, limitation of motion, and functional impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. §§ 4.71a, Note 1.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied.  38 C.F.R. Part 4, § 4 .71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

During the March 2013 Board hearing, the Veteran testified that his ability to walk without losing his balance and falling had gotten worse over the past two years.  He also testified that he currently had to use a power chair.

The Veteran most recently underwent a VA examination in May 2014.  He was diagnosed with degenerative arthritis of the spine and degenerative disc disease lumbar spine.  The Veteran reported stiffness and decreased motion of his lumbar spine.  He takes ibuprofen for low back pain.  He did not report that flare-ups impact the function of the thoracolumbar spine.

Upon examination, forward flexion ended at 45 degrees.  Extension ended at 15 degrees.  Right lateral flexion ended at 20 degrees.  Left lateral flexion ended at 20 degrees.  Right lateral rotation ended at 15 degrees.  Left lateral rotation ended at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in range of motion.

The Veteran was reported to not have localized tenderness or pain to palpation for joints and/or soft tissue, muscle spasm resulting in abnormal gait or abnormal spinal contour, or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing showed normal results.  There was no muscle atrophy shown.  Reflex and sensory testing also showed normal results.  Straight leg raising test was negative.  The Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  There is no ankylosis of the spine.  The Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder
problems/pathologic reflexes).  He does not have intervertebral disc syndrome (IVDS) and incapacitating episodes.

The examination report notes that the Veteran regularly uses a cane, walker and brace.  The examiner also reported that due to the thoracolumbar spine condition, there is no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

The examiner reported that the disability impacts the Veteran's function in the following ways: "1. He can only walk for a few feet at a time before stopping to rest.  2. He cannot climb a flight of stairs.  He cannot climb a ladder.  3. He cannot perform tasks that require frequent and repetitive bending of the lumbar spine."

The examiner provided the following additional findings: "The Veteran does not currently report flare-ups of the lumbar spine.  There is no pain, weakness, fatigability, or incoordination during ROM testing of the lumbar spine.  There is no additional ROM loss after repetitive ROM testing of the lumbar spine."

The Veteran underwent an earlier examination in July 2011.  The examination results were similar to the May 2014 examination and did not provide results that warrant a different rating.  The earlier examiner did provide some additional findings: There is "congenital vertebral body anomaly at L3 results in moderate lumbar scoliosis with convexity to the left.  There is left unilateral sacralization of the L5 vertebral body.  Difficult to evaluate for pars defects on the oblique views given scoliosis.  Limited evaluation of degenerative disc disease of the lateral views as well.  Suspect at least mild degenerative changes at L3-L4 L4-L5 and L5-S1 as prominent proliferative osteophytes are seen anteriorly and there does appear to be at least mild disc height loss at LB-S1."  The examiner also gave the following impression: "Limited exam secondary to significant scoliosis secondary to congenital L3 vertebral body anomaly and unilateral sacralization on the left at L5.  At least mild degenerative changes L3-S1..."

The claims file also includes extensive treatment records.  However, those records do not provide any additional information useful to properly rating the Veteran's disability as the description of the symptoms and diagnostic testing are the same as found in the examination reports.

The claims file also includes SSA records.  The Veteran receives SSA disability benefits and was found to have a back disorder by the SSA.  However, the SSA records do not provide additional useful information in rating the Veteran's disability for VA purposes.  They offer no evidence that the Veteran's back is worse than documented at the VA examinations.

The Board is aware of the Veteran's credible complaints of symptoms made during the course of his appeal.  The Board considered the several lay statements provided.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay evidence is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

There is a contradiction between the lay testimony given and the medical evidence.  The Veteran reported that he experiences flare-ups during the March 2013 Board hearing.  However, the Veteran failed to report flare-ups at both of the VA examinations.  Therefore, the Board grants greater probative weight to the information the Veteran reported to the medical expert conducting the examinations than what he reported at the Board hearing.  However, even with flare-ups, the Veteran would not meet the criteria for a higher rating.

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings directly address the criteria under which spine disabilities are evaluated.  Throughout the period on appeal, the Veteran's lumbar spine disability has never been manifested by unfavorable ankylosis of the entire spine or other ratable neurological conditions.  In light of the above findings, a scheduler rating in excess of 60 percent is not warranted.

Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected lumbar disability, to include pain and difficulty moving.  The VA examiner specifically noted the Veteran's complaints regarding the effect of his spine.  As the available schedular criteria for his service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, total disability rating based on individual unemployability is not at issue as the Veteran has been granted TDIU effective January 1, 2007.

III.  Specially Adapted Housing, Special Home Adaptation Grant and Special Monthly Compensation Based on Aid and Attendance.

The Veteran asserts entitlement to specially adapted housing, a home adaptation grant, and special monthly compensation (SMC ) based on regular aid and attendance due to his service connected disabilities.  After a careful review of the record, the Board has determined that such entitlements are not warranted. 

Under the criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable, if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. §§ 1114(l); 38 C.F.R. § 3.350.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b)(3).

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352.

"Bedridden" will be a proper basis for the determination of being so helpless as to require regular aid and attendance of another and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  Id.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  The particular personal functions, which the Veteran is unable to perform, should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  Id. 

The Board notes that the Veteran currently has a TDIU rating effective since January 1, 2007.  In claiming eligibility for the entitlements on appeal, the Veteran testified during his March 2013 hearing before the undersigned that he feels the benefits are warranted due to his service-connected back disability and his corresponding need for a scooter.

The Veteran has been treated both by VA and privately on numerous occasions since the claim was filed, and none of the treatment reports show that the Veteran uses more than a cane, a brace, a walker or a wheelchair, or that he was ever accompanied by an assistant on any of his medical visits.

The examiner was asked to describe the nature of the Veteran's service-connected disabilities and the effect of solely his service-connected disabilities on his ability to perform functions of daily living.  Specifically, the examiner reported the following: "The veteran can dress and undress himself without any assistance.  He can shave and take a shower himself without assistance.  He needs assistance to put on his socks and shoes, as he is not able to bend his back enough to perform this task...  The Veteran requires the use of a back brace that requires frequent adjustment.  He uses a walker or a cane regularly that does not require frequent adjustment...  The Veteran is able to feed himself, as he does not have the loss of coordination of upper extremities or because of extreme weakness.  His upper extremities have normal strength and they function normally...  The Veteran does not have an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from hazards or dangers incident to his daily environment...  The Veteran has normal strength and function in his lower extremities, which does not preclude locomotion without the aid of braces or canes.  He uses a walker or a cane regularly to balance himself and to prevent falls...  The Veteran does not have anatomical loss or loss of use of both hands.  He has normal strength and function of both hands."

Based upon the evidence of record, the Board finds the Veteran does not presently have a loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; he does not have the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; and he does not have full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  While the Board sympathizes with the Veteran on the state of his health due to the severity of his disability, the overall evidence does not demonstrate that he has the loss or loss of use of either lower extremity.  Accordingly, the requirements for specially adapted housing are not met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Moreover, the evidence of record does not demonstrate, nor does the Veteran contend, that he has a permanent and total service-connected disability that involves blindness in both eyes with 5/200 visual acuity or less or anatomical loss or loss of use of both hands.  Therefore, the Board finds the requirements for a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

Regarding the claim for entitlement to SMC, the record reflects that the Veteran does not meet any of the criteria required.  Again, there is no evidence to suggest nor has the Veteran asserted that he has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; or is permanently bedridden.  Therefore, the Board will discuss below how the evidence does not show that the Veteran is so helpless as to be in need of regular aid and attendance of another person due to a service connected disability.

Based upon the evidence of record, the Board finds the Veteran is not helpless nor is he in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (3).  As the results of the examinations discussed above, the Veteran does not meet the criteria.

Further, in order to receive special monthly compensation based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) another service-connected disability rated at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011).  In the present case, the Veteran is not in receipt of a 100 percent rating for a single service-connected disability in accordance with 38 U.S.C.A. § 1114(s), and therefore, does not meet the threshold criteria for receipt of special monthly compensation based on being permanently housebound.  While he is in receipt of a 100 percent rating based on a TDIU, this is not the same as being rated 100 percent for his back.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran is service-connected for other disabilities; including asthma at 60 percent disabling, diabetes at 20 percent disabling, and hypertension at 10 percent disabling, and erectile dysfunction at noncompensable.

The Board notes, further, that the medical evidence of record shows that the Veteran is not permanently housebound.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).  The examination and the other evidence of record does not support a finding that the Veteran is housebound.  The Board finds therefore, that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(s) .

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to an increased evaluation for scoliosis with low back pain and degenerative changes, currently evaluated as 60 percent disabling, is denied.

Entitlement to specially adapted housing is denied. 

Entitlement to a special home adaptation grant is denied. 

Entitlement to special monthly compensation based on the need for aid and attendance of another person is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


